Citation Nr: 0513040	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  04-02 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for conjunctivitis of 
the left eye.

2.  Entitlement to an initial rating in excess of 10 percent 
for cervical spine disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from August 1990 to 
February 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Newark, New Jersey Department of Veterans 
Affairs (VA) Regional Office (RO).


REMAND

The veteran contends that he has chronic conjunctivitis of 
the left eye that was incurred during his military service.  
He further contends that his service-connected cervical spine 
disability is worse than currently evaluated.  The Board is 
of the opinion that further development of the record is 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claims. 

First, the veteran maintained as recently as January 2004 
that he continues to have episodes of conjunctivitis that 
last from 2 to 4 weeks.  The medical evidence of record shows 
post-service treatment for left eye pain, tearing and 
irritation in 1996 and 1998, but nothing thereafter.  Service 
connection requires medical evidence of current disability.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The veteran should be requested to 
provide any pertinent evidence in his possession and to 
either provide a copy of any medical records, not already of 
record, pertaining to post-service treatment or evaluation of 
conjunctivitis of the left eye or to provide the identifying 
information and any authorization necessary to enable the RO 
to obtain such evidence on his behalf.

Furthermore, in a September 2002 VA Form 21-526, the veteran 
indicated that he has received treatment for conjunctivitis 
and cervical spine disability at the East Orange, New Jersey 
VA Medical Center (VAMC) since approximately 1998.  In a 
January 2004 VA Form 21-4142, the veteran stated that he has 
received treatment for conjunctivitis and cervical spine 
disability at the East Orange, New Jersey VAMC since April 
2000.  While records from the East Orange VAMC dated from 
December 2002 to January 2004 are of record, there is no 
indication that the RO requested copies of all the veteran's 
outstanding VA outpatient treatment records.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, the Board notes that during the pendency of the 
veteran's claim, the diagnostic criteria for evaluating 
diseases and injuries of the spine were revised, effective 
September 23, 2002 (see 67 Fed. Reg. 54,345-49 (August 22, 
2002)) and again, effective September 26, 2003 (see 68 Fed. 
Reg. 51,454 (August 27, 2003)).  Additional development of 
the medical evidence is required because the VA examination 
reports of record simply do not address the presence or 
absence of all symptoms that are part of the criteria for 
rating the veteran's service-connected cervical spine 
disability.  Specifically, an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Moreover, the veteran last appeared 
for a VA examination of his cervical spine in 2003.  Neither 
the report of that examination nor the other evidence of 
record provides a clear picture as to the functional 
impairment due to incoordination, weakened movement, excess 
fatigability on use, and pain or the functional impairment 
during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Therefore, a 
new VA examination should be ordered.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:   

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to post-service 
treatment or evaluation of conjunctivitis 
of the left eye or cervical spine 
disability or to provide the identifying 
information and any authorization 
necessary to enable the RO to obtain such 
evidence on his behalf.

2.  The RO or AMC should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  In any event, the RO or AMC should 
undertake all necessary development to 
obtain and associate with the record all 
outstanding records of pertinent medical 
treatment from the East Orange, New 
Jersey VAMC.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.

4.  When all indicated record development 
has been completed, the RO or AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current extent of the veteran's service-
connected cervical spine disability.  The 
claims file must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-ray studies and range of motion studies 
in degrees, should be performed.  

a.  The examiner should describe the 
current state of the veteran's cervical 
spine, including the presence or absence 
of ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.  The examiner 
should undertake range of motion studies 
of the cervical spine, noting the exact 
measurements for forward flexion, 
extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional 
functional impairment on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not possible, the examiner should 
so state.

b.  The examiner should quantify the 
number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months. 

c.  The examiner should specifically 
identify any objective neurological 
abnormalities due to the service-
connected cervical spine disability, 
including, but not limited to, muscle 
spasm, absent ankle jerk, and bowel and 
bladder involvement.  If neurological 
involvement is identified, the examiner 
should state whether the veteran's 
service connected cervical spine 
disability is productive of moderate 
intervertebral disc syndrome with 
recurring attacks, severe intervertebral 
disc syndrome with recurring attacks and 
intermittent relief, or pronounced 
intervertebral disc syndrome with little 
intermittent relief.  The examiner should 
also identify the nerve(s) involved and 
indicate whether the degree of paralysis 
is complete or incomplete, and, if 
incomplete, whether the degree of 
incomplete paralysis is moderate, 
moderately severe, or severe.  

d.  The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work, to include whether it renders the 
veteran unemployable.   

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.  

5.  The RO or AMC should also undertake 
any other development it determines to be 
warranted, to include obtaining a medical 
opinion as to the etiology of any 
currently diagnosed conjunctivitis, if 
deemed necessary.  

6.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
In evaluating the veteran's service-
connected cervical spine disability, the 
RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 
4, to include consideration of both the 
former and the revised rating criteria.  
The RO should also consider whether the 
case should be forwarded to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration under 
the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Should submission under § 
3.321(b)(1) be deemed unwarranted, the 
reasons for this decision should be set 
forth. 

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




